Exhibit 10.7
SEVENTH AMENDMENT TO THE LOAN AND SECURITY AGREEMENT
     THIS SEVENTH AMENDMENT is entered into as of November 12, 2010 (this
“Amendment”) among DIGITAL RECORDERS, INC., a North Carolina corporation
(“Digital”), TWINVISION OF NORTH AMERICA, INC., a North Carolina corporation
(“TwinVision” and, together with Digital, the “Borrowers”), DRI CORPORATION, a
North Carolina corporation (“Guarantor” and, together with the Borrowers, the
“Loan Parties”), and BHC INTERIM FUNDING III, L.P., a Delaware limited
partnership (“Lender”), to that certain Loan and Security Agreement dated as of
June 30, 2008 (as amended, modified, supplemented or restated from time to time,
the “Loan Agreement”) among the Loan Parties and Lender.
     WHEREAS, the Loan Parties have requested that Lender amend certain
provisions of the Loan Agreement as hereafter provided, and Lender is willing to
do so on the terms and conditions hereafter set forth;
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Loan Parties and Lender hereby agree as
follows:
     Section One. Definitions. Terms which are capitalized in this Amendment and
not otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement as amended by this Amendment.
     Section Two. Amendment to Loan Agreement. Effective upon satisfaction of
the conditions precedent set forth in Section Four hereof, the Loan Agreement is
hereby amended as follows:
     (a) Section 1.3 (Certain Defined Terms) of the Loan Agreement is hereby
amended by inserting the following definitions in the appropriate alphabetical
order:
     “Seventh Amendment” means that certain Seventh Amendment to the Loan and
Security Agreement, dated as of November 12, 2010, among the Loan Parties and
the Lender, as the same may be amended, restated, supplemented or otherwise
modified or extended or renewed from time to time.
     “Seventh Amendment Effective Date” has the meaning set forth in the Seventh
Amendment.
     (b) Section 6.18(B) (Fixed Charge Coverage Ratio) of the Loan Agreement is
hereby deleted in its entirety and the following is hereby substituted therefor:
(D) Fixed Charge Coverage Ratio. Loan Parties shall maintain as of the end of
each fiscal quarter, for the twelve month period ending on the last day of such
fiscal quarter, a Fixed Charge Coverage Ratio of not less than the ratio set
forth below opposite such period:

 



--------------------------------------------------------------------------------



 



          Fixed Charge Fiscal Quarter Ending:   Coverage Ratio:
September 30, 2010
  0.70 to 1.0
December 31, 2010
  0.85 to 1.0
March 31, 2011
  1.00 to 1.0
June 30, 2011
  1.05 to 1.0

     (c) The table appearing in Section 6.18(D) (Leverage Ratio) of the Loan
Agreement is hereby amended in its entirety to provide as follows:

      Fiscal Quarter Ending:   Leverage Ratio:
September 30, 2010
  8.85 to 1.0
December 31, 2010
  8.25 to 1.0
March 31, 2011
  7.25 to 1.0
June 30, 2011
  7.00 to 1.0

     (d) The table appearing in Section 6.18(F) (EBITDA) of the Loan Agreement
is hereby amended in its entirety to provide as follows:

          Fiscal Quarter Ending:   Minimum EBITDA:
September 30, 2010
  $ 4,750,000  
December 31, 2010
  $ 4,250,000  
March 31, 2011 and each fiscal quarter ending thereafter
  $ 5,000,000  

     (e) Section 6.16 (Advances, Loans or Investments) of the Loan Agreement is
hereby amended by inserting the following clause immediately before sub-clause
(y) of clause (i):
(x) a recallable equity investment in Mobitec AB on or after the Seventh
Amendment Effective Date in an amount not to exceed $1,000,000, provided that
both prior to and after giving effect to such recallable equity investment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
Borrowers have at least $500,000 of Undrawn Availability (as defined in the
Senior Lien Financing Documents),
     (f) Clause (y) of Section 6.6 (Transactions with Affiliates) of the Loan
Agreement is hereby amended by deleting the amount of “$2,000,000” appearing
therein and inserting the amount of “$3,000,000” in lieu thereof.
     Section Three. Representations and Warranties. To induce Lender to enter
into this Amendment, the Loan Parties hereby warrant and represent to Lender as
follows:
     (a) all of the representations and warranties contained in the Loan
Agreement and each other Loan Document to which the Loan Parties are a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except for such

-2-



--------------------------------------------------------------------------------



 



representations and warranties which, by their terms, are expressly made only as
of a previous date;
     (b) the execution, delivery and performance of this Amendment by each of
the Loan Parties is within their corporate powers, has been duly authorized by
all necessary corporate action on their part, and each of the Loan Parties has
received all necessary consents and approvals (if any are required) for the
execution and delivery of this Amendment;
     (c) upon execution of this Amendment, the Loan Agreement as amended by this
Amendment shall constitute the legal, valid and binding obligation of the Loan
Parties, enforceable against the Loan Parties in accordance with their terms as
so amended, except as such enforceability may be limited by (i) bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and
(ii) general principles of equity;
     (d) except as set forth herein or as the Loan Parties or their
representatives shall have notified Lender in writing, none of the Loan Parties
are in default under any indenture, mortgage, deed of trust, or other material
agreement or material instrument to which they are a party or by which they may
be bound which could have a Material Adverse Effect. Neither the execution and
delivery of this Amendment, nor the consummation of the transactions herein
contemplated, nor compliance with the provisions hereof will (i) violate any law
or regulation applicable to any of the Loan Parties, (ii) cause a violation by
any of the Loan Parties of any order or decree of any court or government
instrumentality applicable to them, (iii) conflict with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which any of the Loan Parties
is a party or by which they may be bound, or (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any property of any of the
Loan Parties, except in favor of Lender, to secure the Obligations;
     (e) no Default or Event of Default has occurred and is continuing; and
     (f) since the date of the Loan Parties’ most recent financial statements
delivered to Lender, no change or event has occurred which has had, or is
reasonably likely to have, a Material Adverse Effect.
     Section Four. Conditions Precedent. This Amendment shall become effective
on the date (the “Seventh Amendment Effective Date”) on which the following
conditions precedent are satisfied, as determined by Lender in its sole
discretion:
     (a) Lender shall have received this Amendment, in form and substance
satisfactory to Lender, duly executed by the Loan Parties;
     (b) Lender shall have received that certain Amendment No. 7 to the Senior
Lien Financing Agreement, duly executed by the parties thereto;
     (c) Lender shall have received a non-refundable fee in the amount of Fifty
Thousand Dollars ($50,000), which fee shall be fully earned and payable on the
date hereof;

-3-



--------------------------------------------------------------------------------



 



     (d) the Loan Parties shall have paid all amounts outstanding on or prior to
the date of this Amendment, including reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Blank Rome
LLP), incurred in connection with this Amendment, the Loan Documents and the
transactions contemplated hereby and thereby; and
     (e) no Default or Event of Default shall have occurred be continuing, and
no event or development which has had or is reasonably likely to have a Material
Adverse Effect shall have occurred, in each case, since the date of the Loan
Parties’ most recent financial statements delivered to Lender.
     Section Five. Release. The Loan Parties hereby acknowledge and agree that:
(a) neither they nor any of their Affiliates have any claim or cause of action
against Lender (or any of Lender’s Affiliates, officers, directors, employees,
attorneys, consultants or agents) and (b) Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to the Loan
Parties under the Loan Agreement and the other Loan Documents. Notwithstanding
the foregoing, Lender wishes (and the Loan Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the other Loan Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, the Loan Parties (for
themselves and their Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (each a “Releasor”) do hereby fully,
finally, unconditionally and irrevocably release and forever discharge Lender
and each of its Affiliates, officers, directors, employees, attorneys,
consultants and agents (each a “Released Party”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Amendment, the Loan Agreement
or any other Loan Document, or any act, event or transaction related or
attendant thereto, or Lender’s agreements contained therein, or the possession,
use, operation or control of any of the assets of agreements contained therein,
or the possession, use, operation or control of any of the assets of the Loan
Parties, or the making of any advance, or the management of such advance or the
Collateral.
     Section Six. General Provisions.
     (a) Except as herein expressly amended, each of the Loan Agreement and all
of the other Loan Documents are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.
     (b) All references to the Loan Agreement in the Loan Agreement and each
other Loan Document shall mean such Loan Agreement as amended as of the
effective date hereof, and as amended hereby and as hereafter amended,
supplemented and modified from time to time.

-4-



--------------------------------------------------------------------------------



 



     (c) This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
     (d) Section and subsection headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     (e) THIS AMENDMENT AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     (f) EACH LOAN PARTY FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT SHALL BE LITIGATED IN SUCH COURTS. EACH LOAN PARTY FOR ITSELF AND ON
BEHALF OF ITS SUBSIDIARIES ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AMENDMENT. IF ANY LOAN PARTY OR ANY SUBSIDIARY PRESENTLY IS, OR IN THE FUTURE
BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK, EACH LOAN PARTY FOR ITSELF AND
ON BEHALF OF ITS SUBSIDIARIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH
PERSON AT SUCH PERSON’S ADDRESS AS SET FORTH IN SECTION 8.6 OF THE LOAN
AGREEMENT OR AS MOST RECENTLY NOTIFIED BY SUCH PERSON IN WRITING PURSUANT TO
SECTION 8.6 OF THE LOAN AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
     (g) EACH LOAN PARTY FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES AND LENDER
HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT. EACH LOAN PARTY FOR ITSELF
AND ON BEHALF OF ITS SUBSIDIARIES AND LENDER FURTHER WARRANTS AND REPRESENTS
THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
     (h) This Amendment is a Loan Document.

-5-



--------------------------------------------------------------------------------



 



     (i) Nothing contained in this Amendment shall operate as a waiver of any
right, power, or remedy to which Lender may be entitled, nor constitute a waiver
of any provision of the Loan Agreement or any of the other Loan Documents, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.
     (j) This Amendment may be executed by the parties hereto in one or more
counterparts, each of which when so executed shall be deemed an original; and
such counterparts taken together shall constitute one and the same agreement.
Any signatures delivered by a party by facsimile or electronic transmission
shall be deemed an original signature hereto.
(This space is intentionally left blank signature page follows.)

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Loan Parties and Lender have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.

              LENDER:   BHC INTERIM FUNDING III, L.P.    
 
           
 
  By:   BHC Interim Funding Management III, L.P.,
its General Partner    
 
           
 
  By:   BHC Investors III, L.L.C., its Managing
Member    
 
           
 
  By:   GHH Holdings III, L.L.C.    
 
           
 
  By:   /s/ Gerald H. Houghton
 
Gerald H. Houghton    
 
      Managing Member    
 
            BORROWERS:   DIGITAL RECORDERS, INC.    
 
           
 
  By:   /s/ David L. Turney
 
David L. Turney    
 
      CEO, President    
 
                TWINVISION OF NORTH AMERICA, INC.    
 
           
 
  By:   /s/ David L. Turney
 
David L. Turney    
 
      CEO, President    
 
            GUARANTOR:   DRI CORPORATION    
 
           
 
  By:   /s/ David L. Turney
 
David L. Turney    
 
      CEO, President    

Signature Page to Seventh Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



          Consented to and Acknowledged by:    
 
        DRI EUROPA AKTIEBOLAG    
 
       
By:
  /s/ David L. Turney
 
David L. Turney    
 
  Chairman    
 
        MOBITEC AB    
 
       
By:
  /s/ David L. Turney    
 
       
 
  David L. Turney    
 
  Director    

Acknowledgement to Seventh Amendment to Loan and Security Agreement

 